Citation Nr: 1800105	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  16-22 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected heart disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1958 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's hypertension is related to active duty service.

2.  It is at least as likely as not that the Veteran's erectile dysfunction is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected heart disability, have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for hypertension and erectile dysfunction.
 
Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Board determines that service connection should be granted for the Veteran's hypertension and erectile dysfunction.  

The Veteran's service treatment records report that the Veteran was closely monitored throughout active service for persistent high blood pressure.  Moreover, he was diagnosed with "elevated blood pressure" in service and his treatment included dietary changes.  Next, in conjunction with the Veteran's credible statements, the VA and private treatment records reflect that the Veteran had symptoms of hypertension, including high blood pressure after service.  Specifically, after a detailed review of the Veteran's service and medical treatment records, the June 2013 VA examiner reported that the Veteran had a diagnosis of hypertension in 1978.  As such, the Board determines that the weight of the evidence is at least in equipoise that the Veteran's hypertension is related to active service.  

With respect to erectile dysfunction, while the medical evidence indicates that this disorder was not incurred during active service, the evidence demonstrates that it is at least as likely as not that it was caused by the Veteran's service connected heart disorder.  Specifically, the Veteran's private treatment records report that the Veteran's erectile dysfunction was caused by the medications used to treat his heart disorder.  Further, in a June 2013 VA examination, the examiner indicated that the Veteran's erectile dysfunction was a "vascular disorder" that was related to his heart disorder.

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for hypertension and erectile dysfunction should be granted.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected heart disability is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


